           Case 1:20-cv-00369-AJ Document 26 Filed 08/13/21 Page 1 of 2




                              UNITED STATES DISTRlCT COURT

                                              FOR THE

                                DISTRICT OF NEW HAMPSHIRE
 Glenn Fuerst, et al



                                Plaintiff


                       V.                       Civil Action No. 1:20-cv-00369-AJ


 WVSR,LLC.



                                Defendant



  DEFENDANT'S MOTION TO STRIKE EXPERT WITNESS, GEORGE MELCHIOR,

        OR IN THE ALTERNATIVE, TO STIUKE CERTAIN PORTIONS OF HIS

               REPORT/TESTIMONY, OR ORDER A DAUBERT HEARING


        Now comes the Defendant in this matter, WVSR, LLC ("Waterville Valley" or

"Defendant"), by and through the undersigned counsel, Timothy W. Tapply, Esq. and Brand &

Tapply, LLC, and hereby moves pursuant to Fed. R. Evid. 403 and Fed. R. Evid. 702 that this

court strike the Plaintiffs expert witness, Mr. George Melchior, with respect to both the

Plaintiffs expert disclosure and any trial testimony or, in the alternative, to strike certain

portions of his report/testimony or order a Daubert Hearing. As grounds for its motion, the

Defendant contends that the procedures, practices, and processes by which the Plaintiffs liability

expert arrived at the opinions that he is reasonably expected to assert at trial are umeliable, not

grounded in facts, do not conform with industry standards, are based on an impermissible covert
          Case 1:20-cv-00369-AJ Document 26 Filed 08/13/21 Page 2 of 2




inspection of the Defendant's premises, are based on knowledge and qualifications that Mr.

Melchior does not possess, and generally contravenes the Federal Rules of Evidence and Rules

of Civil Procedure.


        As grounds for its motion, the Defendant submits the attached memorandum of law

supporting its motion.


                                             Respectfully submitted,
                                             WVSR,LLC
                                             d/b/a Waterville Valley Ski Resort
                                             By its Atl:orr1ev


Dated: August 13, 2021
                                             Ti~9thy . J'.apply, Bar I'o#269918
                                           <ttapplviwbraudtapply.com
                                             Brand & Tapply, LLC
                                             555 Washington Street, Suite 6
                                             Wellesley, MA 02482
                                             Tel.   (781) 431-7878
                                             Fax. (781) 431-7844




                              CERTIFICATE OF SERVICE

I hereby certify that the foregoing was electronically served through ECF to all counsel of record
on this date.

Jack S. White, Esq.
Israel F. Piedra, Esq.
Welts White & Fontaine PC
29 Factory Street
PO Box 57
Nashua, NH 03061



       Dated: August 13, 2021
